Citation Nr: 1104182	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 5, 2006, for the 
assignment of a 10 percent disability rating for degenerative 
disc disease of the lumbosacral spine at L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran had active service from February 1967 to October 
1970, from August 1990 to June 1991, and from January 2003 to 
February 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision by the above-referenced Department of 
Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge at the RO.  The transcript 
from that hearing has been associated with the claims file and 
has been reviewed.


FINDINGS OF FACT

1.  Service connection for degenerative disc disease at the 
lumbosacral spine at L5-S1 was established by a rating decision 
dated August 2005.  A noncompensable disability rating was 
assigned, effective February 7, 2005, the day following service 
discharge.  

2.  The Veteran disagreed with the disability rating assigned.  

3.  On June 5, 2006, the Veteran underwent VA examination.  
Clinical findings reflect lumbar spine disability sufficient to 
entitle him to a 10 percent rating.  

4.  By a July 2006 rating action, the RO assigned a 10 percent 
evaluation for degenerative disc disease of the lumbosacral spine 
at L5-S1, effective from June 5, 2006.

5.  VA outpatient treatment records prior to June 2006, 
reasonably establish that the degenerative disc disease of the 
Veteran's lumbosacral spine at L5-S1 was manifest to a 10 percent 
degree as of February 7, 2005, the effective date for the award 
of service connection for this disability.
CONCLUSION OF LAW

The criteria for entitlement to an effective date of February 7, 
2005 (but no earlier) for the assignment of a 10 percent rating 
for degenerative disc disease of the lumbosacral spine at L5-S1 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400; 
4.71a, Diagnostic Code (DC) 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist a claimant in substantiating a claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2010).

The VCAA applies in the instant case.  However, as the decision 
below constitutes a full grant of the benefits sought in the 
present appeal, any deviation in the execution of the VCAA 
requirements by the RO constitutes harmless error, and does not 
prohibit consideration of this matter on the merits.  

II.  Law and Analysis

The Veteran is seeking an effective date earlier than June 5, 
2006 for the grant of a 10 percent disability rating for the 
service-connected degenerative disc disease of his lumbosacral 
spine at L5-S1.  

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise the effective date is the 
date of receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2010).

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

The Veteran's lumbar disc disease is currently rated as 10 
percent disabling under DC 5243, which permits rating under 
either the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results in 
the higher rating when all disabilities are combined.  38 C.F.R. 
§ 4.71a. 

Under the General Rating Formula, a 10 percent rating is assigned 
when forward flexion of the thoracolumbar spine is greater than 
60 degrees, but not greater than 85 degrees; or, when the 
combined range of motion of the thoracolumbar spine greater than 
120 degrees, but not greater than 225 degrees; or when there is 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.  

At the outset the Board notes that the effective date of the 
grant of service connection for the Veteran's lumbar disc disease 
is February 7, 2005, the day following service discharge.  A 
noncompensable disability rating is assigned as of this date.  By 
a July 2006 rating action, the RO awarded a 10 percent evaluation 
for this disability, effective from June 5, 2006.  The Veteran 
disagreed with the effective date of the 10 percent award.  In so 
doing, he argues that the 10 percent rating should date back to 
the effective date for the award of service connection for this 
disability.  

Indeed, further review of the claim folder indicates that the 
Veteran underwent VA examination on June 5, 2006 and that 
objective evidence consistent with painful motion was shown at 
that time.  Relevant clinical findings were negative for 
congenital abnormalities, obvious spasm, palpable tenderness, or 
incapacitating episodes.  However flexion of the lumbar spine was 
limited to 60 degrees by pain.  In July 2006, the RO assigned a 
10 percent disability rating, effective June 5, 2006, the date of 
the VA examination.

Because the Veteran's current effective date appeal emanates from 
the initial grant of service connection, an effective date for 
the 10 percent rating for degenerative disc disease could be 
granted effective February 7, 2005 (the effective date of service 
connection) if it is factually ascertainable that the disability 
met the criteria for a 10 percent rating.  However, the effective 
date for the 10 percent rating cannot precede February 7, 2005, 
the effective date assigned for the grant of service connection 
for this disability (which is also the day following the 
Veteran's discharge from service).  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  

Here, giving the Veteran the benefit of the doubt, the Board 
finds that clinical findings prior to June 5, 2006 reasonably 
establish that his lumbar disc disease was of sufficient severity 
to warrant a 10 percent rating effective from February 7, 2005, 
the effective date of service connection.  VA treatment records 
dated between March 2005 and June 2006 show he has consistently 
complained of low back pain that began during service and that 
has been constant since then.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay statements are considered to be competent 
evidence when describing the features or symptoms of an injury or 
illness).  Moreover in September 2005, a VA examiner noted 
findings of a "mild loss of mobility in all axes."  

Taken together, this evidence provides a reasonable basis for 
finding that the Veteran's overall level of functioning since 
service discharge has been sufficiently similar.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (in determining the degree of 
limitation of motion functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 are for consideration).  Accordingly, resolving reasonable 
doubt in the Veteran's favor, an effective date of February 7, 
2005 for assignment of a 10 percent rating for degenerative disc 
disease of the lumbosacral spine at L5-S1 is warranted.


ORDER

An effective date of February 7, 2005 for assignment of a 10 
percent rating for degenerative disc disease of the lumbosacral 
spine at L5-S1 is granted. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


